Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
           Non-Final Rejection 

 The Status of Claims:
Claims 1-6, 9-13 are pending. 
Claims 1,3, 5, 9-10,13 are rejected. 
Claims 2-4 and 6 are objected.
Claims 11-12 are withdrawn from consideration. 


DETAILED ACTION
1. 	Claims 1-6, 9-10, and 13 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application is a 371 of PCT/CN2018/122815 12/21/2018 claims benefit of 62/708,773 12/22/2017

    Drawings
3.         None.
        IDS
4.         The IDS filed on 6/22/2020 are reviewed by the examiner.


Claim Objections
Claims 2-4 and 6 are objected to because of the following informalities
In claims 2-4, the term ”general”  of the general Formula (II), of the general Formula (III), the general Formula (IV) is recited. This expression is uncertain because the specification does not define how general the Formulas can be. The examiner recommends to remove the term ”gernal “ from the claims.
Appropriate correction is required.
In claims 2-4,  the limitation “The compound according to claim 1, the compound are” is recited. The verb” are “ in  this limitation is grammatically improper. 
Appropriate correction is required.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Election/Restriction
Applicant’s election without traverse of Group I (claims 1-6, 9-10, and 13) on 4/27/22 is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected group II, there being no allowable generic or linking claim. 

Allowability
In response to the election of species, applicant has elected a single species:
 
    PNG
    media_image1.png
    236
    307
    media_image1.png
    Greyscale
. is found to be allowable.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3, 5, 9-10, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In claim 1 ,each of  the variables ” Y”, “Y1” and “Y2 “  is recited as “ substituted or unsubstituted alkylene, alkenylene, alkynylene, arylene, and cycloalkylene, wherein one or more -CH2- groups in Y are optionally and independently replaced with a moiety Q that is selected from 0, NRi, S, S(O), S(Oh, and CR5R6; or wherein any two adjacent -CH2- groups optionally are replaced by a cycloalkylene group, provided that Y does not contain two adjacent Q moieties selected from 0, NR\ S, S(O), and S(O)2”.  This expression is vague and indefinite because there is no specific carbon atom range for each of the variables ” Y”, “Y1” and “Y2 “  in the claim. The examiner recommends to put the specific carbon atom range for the ring structure containing the variables “Y1” and “Y2 “  as well as the “ Y” variable for the chain length of the Formula (I).

In claim 1, the variable “ R7 “ of the limitation “ R7, R8 and R9 are independently chosen from hydrogen, Cl-12 alkyl, C2-12 alkenyl, C2-12 alkynyl, C3-12 cycloalkyl, C6-12 aryl, 3-12 membered heteroalicyclyl, 5-12 membered heteroaryl” and “ R7, R', R' and Rk are defined as the same as for R" and R' and each hydrogen in R7 may be unsubstituted or substituted by Ri.” are recited and defined twice in the claim . These expressions are vague and indefinite; The examiner recommends to put  the only definition  for the variable “ R7 “.

In claim 5, the variable “aa “ is recited as “a natural or unnatural amino acid”. This expression is vague and indefinite because the specification does not elaborate nor define what each of “a natural amino acid” and “an unnatural amino acid” can be for the claim. The examiner recommends to put  examples for  each of “a natural amino acid” and “an unnatural amino acid” in the claim.

In claim 9, the term " Formula (XII) " is recited.  Thus is vague and indefinite because the claim does not describe what the  " Formula (XII) " is for the claims in terms of the chemical structure. The examiner recommends to add the actual  chemical structure for the  " Formula (XII) ".

In claim 10,  each of the abbreviated terms “Ala” ,” Val” and “ Phe “ is recited.
These abbreviated terms are vague and indefinite because each term may be meant  a different meaning in the different field  of the art. The examiner recommends to put  the specific meaning for each. 


The Close Prior Art 
The close prior art to the current invention are WO2012058065 and WO2016210106.
Both disclose the following compound: 
    PNG
    media_image2.png
    135
    269
    media_image2.png
    Greyscale

 ,which is different from the claimed invention with respect to the claimed variable “V”. Thus, it is not obvious over the claimed invention.

Conclusion
Claims 1,3, 5, 9-10,13 are rejected. 
Claims 2-4 and 6 are objected.
Claims 11-12 are withdrawn from consideration. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/4/2022